Title: From James Madison to James Monroe, [ca. 29 June 1815]
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        [ca. 29 June 1815]
                    
                    Onís is to have a final conversation with Mr. Dallas today. From his answer in writing to the letter from Mr. D. it may be inferred that he will not concur in our proposition, whilst we cannot accede to his. It will

consequently be necessary for a letter to go directly from the Dept. of State here to that in Spain, which may be sent by a special conveyance. In this mode a communication may be held that will get rid of past difficulties, & smooth the way for all purposes. In the mean time there may be danger that Onís’s perverted Statements to his Govt. may be injurious. It is impossible however that it can persist in the extravagance of saying, I will receive no minister from you, unless you receive a particular minister from me, and him too a man confessedly guilty of an effort to create Civil war & dismemberment in your Country. Affe. respects
                    
                        J. Madison
                    
                